Citation Nr: 1212675	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease.

2.  Entitlement to service connection for hypertension, including as secondary to chronic kidney disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to June 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that his diagnosed chronic kidney disease had its origins during his active service.  He additionally contends that he had developed hypertension as a direct result of his chronic kidney disease.

At the outset, the Board notes that a statement of the case pertaining to both issues on appeal was issued to the Veteran in March 2009.  The Veteran was subsequently afforded a VA genitourinary examination in October 2009.  The RO then issued a supplemental statement of the case, pertaining only to the hypertension claim, in December 2009.  

As the RO has not yet issued a supplemental statement of the case with respect to the new evidence of record pertaining to the Veteran's chronic kidney disease claim, the Board finds that a remand for this action is necessary.  See 38 C.F.R § 19.31 (2011).

With respect to the Veteran's service connection claim for hypertension, inasmuch as he contends that his hypertension has developed secondary to his claimed chronic kidney disease, the Board observes that this issue is inextricably intertwined with the question of whether service connection is warranted for the claimed chronic kidney disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, a decision on this issue is deferred pending the adjudication of the claim of entitlement to service connection for chronic kidney disease.  

Finally, on remand the Veteran's treatment records from Dr. Johnson at Carbon Hill Clinic and from Dr. Charles Bush at Walker Regional Medical Center, as well as any recent VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Johnson at Carbon Hill Clinic and from Dr. Charles Bush at Walker Regional Medical Center, dated since 1981.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Jasper and Birmingham VA treatment facilities, dated since April 2007.  

3.  Then, readjudicate the Veteran's claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



